REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant’s arguments filed in the reply on 5/12/2022 were received and fully considered. Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19, and 20 were amended. Claims 2-3, 6, 9-10, 13, and 16-17 were canceled. The claims were amended in a manner that places the application in condition for allowance. As such, claims 1, 4 ,5, 7, 8, 11, 12, 14, 15, and 18– 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance. 
The amended claims of 1, 8, and 15 recites:” … wherein the determining the second threshold according to the speech speed at the first moment and the speech speed at the second moment comprises: acquiring, by the apparatus, a text word number and a target unit time; calculating, by the apparatus, the speech speed at the second moment according to the speech speed at the first moment, the text word number, the target unit time, and a smoothing factor, the first moment being a moment before the second moment; and obtaining, by the apparatus through calculation, the second threshold according to the speech speed at the second moment, a preset speech speed range, and a second preset speech duration.”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that are cited in the current office action. One such prior art of the record is Hoffmeister et al. (US-20160379632A1) teaches Par. 0073:” …However, it may also be desirable to make the endpointing decision based on the non-speech predicted by many different hypotheses, thereby smoothing any potential effects of outlier hypotheses….”, However, none of the prior art of record teach the limitation as stated in the applicant’s claim specifically “…the speech speed at the second moment according to the speech speed at the first moment, the text word number, the target unit time, and a smoothing factor, the first moment being a moment before the second moment”.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1, 4 ,5, 7, 8, 11, 12, 14, 15, and 18– 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656